Order entered November 19, 2018




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-18-01181-CV

                                 JAMES H. GENTRY, Appellant

                                              V.

                                 BENJAMIN N. SMITH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03888-2018

                                          ORDER
       Before the Court is appellant’s November 16, 2018 motion for a paper copy of the clerk’s

record. We GRANT the motion and DIRECT the Clerk of the Court to send appellant a paper

copy of the clerk’s record.

       On our own motion, we EXTEND the deadline for filing appellant’s amended brief to

December 10, 2018.

                                                     /s/   DAVID EVANS
                                                           JUSTICE